Citation Nr: 1826065	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  13-31 044A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for service-connected ischemic heart disease for the period between September 1, 2006 and August 25, 2010.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel





INTRODUCTION

The Veteran had active military service from July 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In January 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In a statement received in October 2017, the Veteran asserted that the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) "was [n]ot taken into consideration" in adjudicating the increased rating on appeal.  The Board finds that the issue of TDIU is not part of the current appeal or before the Board.  TDIU was granted in a November 2010 rating decision, effective from June 4, 2010.  The Veteran did not disagree with the effective date of TDIU assigned in that rating decision.  In the February 2011 rating action on appeal, the RO discontinued TDIU from August 26, 2010, the effective date of the assignment of the 100 percent evaluation for ischemic heart disease.  

In that same October 2017 statement, the Veteran essentially revoked the power of attorney he had executed in favor of a Veterans Service Organization.  As he has not designated a new representative, the Veteran is proceeding unrepresented. 

This case was previously before the Board in September 2017 and remanded for additional development.  The Board finds that there has been substantial compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

FINDING OF FACT

For the period between September 1, 2006 and August 25, 2010, the preponderance of the evidence is against finding that the Veteran's service-connected ischemic heart disease was characterized by estimated workload of 5 METs or less resulting in dyspnea or shortness of breath and dizziness, a left ventricular ejection fraction of 50 percent or less, or more than one episode of acute congestive heart failure. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for ischemic heart disease for the period between September 1, 2006 and August 25, 2010 have not been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, Diagnostic Code (Code) 7005 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate Codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's ischemic heart disease has been evaluated as 100 percent disabling from May 18, 2006 to August 31, 2006; 30 percent disabling from September 1, 2006 to August 25, 2010; and 100 percent disabling from August 26, 2010, pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7005.  He seeks entitlement to a higher initial rating for the period between September 1, 2006 and August 25, 2010.  

Under Code 7005, a 30 percent evaluation is warranted where there is workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness or syncope; or, where there is evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram or X-ray.  A 60 percent evaluation is warranted where there is evidence of more than one episode of acute congestive heart failure in the past year; or, workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent evaluation is warranted where there is chronic congestive heart failure; or workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness or syncope; or, left ventricular dysfunction with an ejection fraction of less than 30 percent. 

One MET (metabolic equivalent) is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

In a September 2006 VA treatment note, the Veteran was seen for pain management of left anterior non-exertional chest pain.  The provider noted no recurrence of his anginal pain.  The Veteran also reported he was starting to walk for exercise.  

In October 2006 the Veteran was admitted to the VA emergency room with increased dyspnea on exertion.  He reported having pain across his chest radiating to his left arm on and off for 4 days.  A second coronary stent was surgically implanted. 

In a March 2007 VA treatment note, the Veteran was seen for non-exertional chest pain.  He reported have substernal chest pressure 1 to 2 times per week for a couple of months.  The provider noted he had no nausea, vomiting, sweating, shortness of breath, cough, ankle edema, palpitations, or dizziness.  

In a July 2007 VA treatment note, the Veteran reported increasing dyspnea on exertion, decreased exercise tolerance, intermittent episodes of awakening at night in a drenched sweat. 

In January 2008 the Veteran underwent thallium stress testing, which revealed moderate inferolateral hypokinesis with normal left ventricular systolic function with an ejection fraction of 59 percent.

In a February 2008 VA cardiology consultation note, the Veteran reported angina recurring in the past 3 weeks.  The provider noted the Veteran had a history of a myocardial infarction in April 2006.  

In April 2008 the Veteran underwent a left heart catheterization procedure.  Left ventricular systolic function with an ejection fraction was 60 percent.  The provider noted it was abnormal with segmental wall motion, severe inferiorlateral hypokinesia, with other segments being normal.  

In a May 2008 cardiology follow up note, the catheterization was noted to reveal chronic 100 percent blocked right coronary artery with retrograde collaterals from his left anterior descending artery.  His left ventricle was normal.

In an October 2009 VA cardiology consultation, the Veteran reported having no chest pain or symptoms since his January 2008 stress test.  Review of a September 2009 stress test revealed no changes from the January 2008 stress test.  Left ventricular systolic function with an ejection fraction was 53 percent.

A December 2009 VA pharmacy consultation note indicated the Veteran did not meet the criteria to be placed on Ranexa, which including an average of 3 or more episodes of angina despite maximal or maximally tolerated anti-anginal drug therapy. 

In a February 2010 VA treatment note, the Veteran reported having no chest pain, no shortness of breath, and no orthopnea.

At the January 2017 videoconference hearing the Veteran testified before the undersigned, that he had a second heart attack in October 2006 and was hospitalized at a VA Medical Center.  He reported that all of his treatment for his heart was at VA facilities.  He testified that during the period between September 2006 and August 2010 he was unable to use his riding lawn mower, walk around the block, or wash his car.  He also testified that since October 2006 he has experienced dizziness while taking a shower and getting undressed.  

Based on a review of the record, the Board concludes that a rating in excess of 30 percent for ischemic heart disease between September 1, 2006 and August 25, 2010 is not warranted.

First, there is no evidence of more than one episode of acute congestive heart failure in a year between September 2006 and August 2010.  The Veteran did not report and his VA treatment records do not reveal any episodes of acute congestive heart failure during this period. 

Second, there is no evidence of a workload greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness or syncope, as no METs testing was conducted during the period under consideration.  Additionally, there was no finding on the effects on his usual daily activities.  

Third, there is no evidence of left ventricular dysfunction with an ejection fraction of 30 to 50 percent at any point during the period on appeal.  In January 2008 testing revealed an ejection fraction of 59 percent, in April 2008 ejection fraction of 60 percent, and in September 2009 an ejection fraction of 53 percent.  

The Board recognizes the Veteran's symptoms of dyspnea, fatigue, angina, dizziness, and chest pain experienced during the period on appeal.  However, these symptoms are contemplated by the 30 percent rating.  The Board also notes his January 2017 lay testimony that he was unable to use his riding lawn mower, walk around the block, or wash his car.  While METs testing was not performed during the period under consideration, there were no medical findings as to the effects on his daily activities, and his left ventricular dysfunction with an ejection fraction was normal throughout the period.  Accordingly, as at no point during the period under consideration has the medical evidence of record demonstrated episodes of congestive heart failure, a METs level, or an ejection fraction less than 50 percent,  the criteria for a 60 percent (or higher) rating under Code 7005 has not been met or more closely approximated.  

The Board also recognizes his January 2017 testimony that he suffered a second myocardial infarction in October 2006.  Under Code 7006 a 100 percent rating is provided for three months following a myocardial infarction documented by laboratory testing.  38 C.F.R. § 4.104, Code 7006.  However, the diagnosis of a myocardial infarction requires specific testing and is outside the realm of common knowledge of a lay person.  See Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's medical records also do not indicate he had a second myocardial infarction during the period under consideration.  In a February 2008 VA cardiology note, the Veteran was noted as having a history of only one myocardial infarction in April 2006 (after which a temporary total rating was in effect).  Accordingly, the preponderance of the evidence is against a 100 percent rating under Code 7006 for a second myocardial infarction.  

The Board has considered the doctrine of reasonable doubt but has determined that it is inapplicable because the preponderance of the evidence is against a higher rating.  38 U.S.C. § 5107 (b); 38 C.F.R. §§ 4.3, 4.7, 4.104.


ORDER

Entitlement to an initial rating for service-connected ischemic heart disease in excess of 30 percent between September 1, 2006 and August 25, 2010 is denied. 




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


